DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 1/06/2021, the examiner has carefully considered the amendments.   

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 01/06/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claim(s) 1-2, 5-7, 10-16 and 20 is/are rejected under 35 U.S.C. 102(a2 and a1) as being anticipated by Ye et al (2018/0127538, effective filing date 4/2015) and WO2016/176548 (all citation from US’538) has been withdrawn.  US2018/0127538  not prior art since the subject matter since it was commonly owned by the same person or subject to an obligation of assignment to the same person no later than the effective filing state of the claimed invention, as stated in the remarks.  WO2016/176548 is not deemed to be prior art since it was not published before the effective filing date of the instantly claimed invention.  WO2016/176548 was published on 11/03/2016 which is the same date as the effective filing date of the instant claims.   
 of copending Application No. 201/012738 (US2018/0127538) has been withdrawn.  

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is the prior art, alone or in combination, fails to set forth a composition comprising a photolatent base that can photochemically generated a first amine in combination with a second amine that is required to be phase separated within the composition which additionally comprises a polythiol having more than one thiol group and a polyepoxide having more than one epoxide group.  The closest prior art would be to Bons et al (US2018/0030322) and Birbaum et al (6,057,380).  Bons sets forth mercapto-terminated polymers, curing agents containing an epoxy composition, and a photoinitiator that releases a nitrogen containing base, such as a tertiary amine (i.e., photolatent tertiary amine).  In addition, said composition may comprise a second tertiary amine curing agent for deep curing of the composition---see [0061].  However, said optional second tertiary amine is not taught and/or suggested to be phase separated within the composition.  Birbaum et al sets forth compositions comprising polyepoxy compounds (col. 5, lines 66-67 and col. 10, lines 22-27) cured with polythiol compounds (see col. 10, lines 63 to end and example 7); and a photolatent base that generated a tertiary amine compounds.  Said compositions may optionally comprise other amine curing agents, such as tertiary amines (see col. 18, lines 35-50).  However, said optional second amines are not required to be and/or suggested to be phase separated within the composition.  Thus the instantly claimed composition is distinguished over the prior art.  Additionally, the polymer network obtained by exposing said composition to light is also distinct over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc